Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim 9 is objected to because of the following informalities:  
a.	Per claim 9, line 7-8, change “,,” to --,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 9-12 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Deng et al. US9918399 in view of YU US2016/0041590.

	Per claim 1 Deng et al. teaches a case (see fig.2), adapted to be selectively connected to a first interface module (105, see fig.2), a 2second interface module (104) or a third interface module, comprising: 3a substrate (101), wherein the substrate comprises a first connection area (see fig.1-2, “portion where 105 couples to”) and a 4second connection area (see fig.1-2, “portion where 104 couples to”), the first connection area is adjacent to the 5second connection area (see fig.1-2), the first connection area comprises a first 6post (see fig.2, “rightmost post where 105 couples to”), and the second connection area comprises a second post (see fig.2, “leftmost posts where 104 couples to”) and a third 7post (see fig.2, “rightmost post where 104 couples to”), arranged such that in a first state, the first interface module (105) is disposed in the 8first connection area, and is connected to the first post (see fig.1), and the second 9interface module (104) is disposed in the second connection area, and is 10connected to the second post (see fig.1)
	Deng et al. does not explicitly teach a second state, the third interface 11module is disposed in the first connection area and the second 12connection area, and is simultaneously connected to the first post and 13the third post.  
	Yu however discloses a state, the third interface 11module (3) is disposed in the first connection area and the second 12connection area (see fig.3), and is simultaneously connected to the first post (see fig.3, “portion with element 351”) and 13the third post (see fig.3, “other side portion of 351”).

  1	Per claim 2 Deng et al. in view of Yu teaches the case as claimed in claim 1, further comprising a fastener (see annotated fig.2 below), wherein the 2second connection area comprises a fastening seat, and in the first state, the fastener 3passes through the second interface module and is affixed to the fastening seat (see annotated fig.2 below).  

    PNG
    media_image1.png
    742
    929
    media_image1.png
    Greyscale

	Per claim 3 Deng et al. in view of Yu teaches the case as claimed in claim 2, wherein the second post is located between 2the first post and the third post (see fig.2).  
	1Per claim 4 Deng et al. in view of Yu teaches the case as claimed in claim 3, wherein the third interface module 2comprises a through hole, and in the second state, the second post passes through the 3through hole (see fig.3 & 5).  
	Per claim 9 Deng et al. teaches an electronic device, comprising:  2a case (see fig.2), adapted to be selectively connected to a first interface module (105, see fig.2), a second interface module (104) or a third interface module, the case comprising a substrate (101), wherein the substrate comprises a first 3connection area (see fig.1-2, “portion where 105 couples to”) and a second connection area (see fig.1-2, “portion where 104 couples to”), the first connection 4area is adjacent to the second connection area (see fig.1-2), the first connection area 5comprises a first post (see fig.2, “rightmost post where 105 couples”), and the second connection area comprises a 6second post (see fig.2, “leftmost posts where 104 couples to”) and a third post (see fig.2, “rightmost post where 1045 couples”); and 
	Deng et al. does not explicitly teach in a second state of the electronic device, the third interface module is disposed in the first 14connection area and the second connection area, and is simultaneously 15connected to the first post and the third post.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art have a third interface replace a first and second interface module as taught by Yu in the case of Deng et al. (and thus provide a case that is adapted to be selectively connected to a first interface module, second interface module, or third interface module as claimed), because it allows simultaneous connection of multiple components, thus ensuring efficient and proper electrical communication between components stored in the electronic device. 
	1Per claim 10 Deng et al. in view of Yu teaches the electronic device as claimed in claim 9, further comprising a fastener (see annotated fig.2 above), 2wherein the second connection area comprises a fastening seat, and in the first state, 3the fastener passes through the second interface module and is affixed to the fastening 4seat (see annotated fig.2 above).  
1	Per claim 11 Deng et al. in view of Yu teaches the electronic device as claimed in claim 10, wherein the second post is 2located between the first post and the third post (see fig.2).  
	3Per claim 12 Deng et al. in view of Yu teaches the electronic device as claimed in claim 11, wherein the third interface 4module comprises a through hole, and in the second state, the second post passes 5through the through hole (see fig.3 & 5).  

Allowable Subject matter

3.	Claims 5-8 & 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
1	Claim 5, includes allowable subject matter because of the case as claimed in claim 2, wherein the first interface module comprises 2a first latch, the first connection area comprises a first wedging unit, and the first wedging 3unit comprises a first inclined surface and a first abutting surface, wherein the substrate is arranged such that while the first interface module is being connected to the first post in a first direction, the first latch 10Client's Docket No.: PWTZS-CA-1194-USXXTT's Docket No.: 0809-A26703US/F /Lemon5is pushed by the first inclined surface, and when the first interface module is 6completely connected to the first post, the first latch abuts the first abutting surface.  
1	Claim 6, includes allowable subject matter because of the case as claimed in claim 4, wherein the third interface module 2comprises a second latch, the second connection area comprises a second wedging 3unit, and the second wedging unit comprises a second inclined surface and a second 4abutting surface, arranged such that while the third interface module is being connected to the first 5post and the third post in a second direction, the second latch is pushed by the second 6inclined surface, and when the third interface module is completely connected to the 7first post and the third post, the second latch abuts the second abutting surface, and the 8first direction is opposite the second direction.  
1	Claim 7, includes allowable subject matter because of the case as claimed in claim 1, wherein the first interface module comprises 2an internal raid card, and the second interface module comprises an M.2 interface 3card, and the third interface module comprises an SSD external card or an EDSFF 4external card.  
	Claim 8, includes allowable subject matter because of the case as claimed in claim 2, wherein the substrate further comprises a 2riser card mounting area, wherein the riser card mounting area connects the first 3connection area and the second connection area, and the riser card mounting area is adapted to selectively receive a riser card, arranged such that in the first state, the riser card is disposed in the riser 5card mounting area, and the riser card is coupled to the first interface module.1
	1Claim 13, includes allowable subject matter because of the electronic device as claimed in claim 10, wherein the first interface 2module comprises a first latch, the first connection area comprises a first wedging 3unit, and the first wedging unit comprises a first inclined surface and a first abutting 4surface, arranged such that while the first interface module is being connected to the first post in a 5first direction, the first latch is pushed by the first inclined surface, and when the first 6interface module is completely connected to the first post, the first latch abuts the first 7abutting surface.  
	1Per claim 14-15, depends on claim 13 therefore allowable for the same reason.
1	Claim 16, includes allowable subject matter because of the electronic device as claimed in claim 10, wherein the substrate further 2comprises a riser card mounting area, the riser card mounting area connects the first 3connection area and the second connection area, and the riser card mounting area is adapted to selectively receive a riser card, arranged such that in the first state, the riser card is disposed in the riser 5card mounting area, and the riser card is coupled to the first interface module.  
1Claim	Per claim 17-20, depends on claim 16 therefore allowable for the same reason.
Response to Arguments

02/27/21 have been fully considered but they are not persuasive. 
	Applicant has failed to disclose how having a modular design as taught by the rejection and motivation of Deng et al. US9918399 and YU 2016/0041590 is not obvious to one skilled in the art. Applicant merely discloses pins that connect to a variety of different modules, with the pins enabling two different final structures or configuration. Examiner asserts that the pins as taught by Deng et al. to connect to a first interface and second interface can be modified by YU to also connect a third interface as taught by the office action dated 11/27/20, because the combination of references teaches the two different configurations as disclosed by Applicant. 

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL A MATEY/Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835